Exhibit 10.1 EMPLOYMENT AGREEMENT This Agreement (this “ Agreement ”), effective as of January 3, 2017 (the “ Effective Date ”), by and between National Holdings Corporation, a Delaware corporation with an address at 410 Park Avenue, New York, New York 10022 (the “ Company ”), and Michael Mullen, an individual having a mailing address at 400 Chambers Street, 4G, New York, NY 10282 (the “ Executive ”). WITNESSETH: WHEREAS , the Company desires to employ the Executive as Co-Chief Executive Officer of the Company, and the Executive desires to serve the Company in such capacity, upon the terms and subject to the conditions contained in this Agreement; NOW, THEREFORE , in consideration of the mutual covenants and agreements herein contained, the parties hereto hereby agree as follows: 1.
